Citation Nr: 1102817	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to service connection for peripheral neuropathy. 

3.  Entitlement to service connection for benign prostatic 
hypertrophy.

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 
1981.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran served 
during the Vietnam Era, but not that he service in the Republic 
of Vietnam; and thus exposure to herbicide agents in service is 
not presumed.

2.  Competent evidence shows that the Veteran's diabetes mellitus 
was not present during service or for many years after service.

3.  Competent evidence shows that the Veteran's peripheral 
neuropathy was not present during service or for many years after 
service

4.  Competent evidence shows that the Veteran's benign prostatic 
hypertrophy was not present during service or for many years 
after service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2006 with regard 
to the diabetes mellitus and peripheral neuropathy claims, and a 
letter in April 2007, with regard to the benign prostatic 
hypertrophy claim, that fully addressed all notice elements and 
were issued prior to the initial RO decision in this matter.  The 
letters provided information as to what evidence was required to 
substantiate the claims and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letters informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any 
complaints or treatment for diabetes mellitus, peripheral 
neuropathy, or benign prostatic hypertrophy.  Moreover, the post-
service evidence does not indicate any current complaints or 
treatment referable to these conditions until several years 
following separation.  Furthermore, the record contains no 
competent evidence suggesting a causal relationship between the 
current disability and active service.  The Veteran has 
repeatedly argued that he is entitled to presumptive service 
connection for these conditions based on herbicide exposure, 
which, if found, would obviate the need for an examination.  For 
all of these reasons, the evidence does not indicate that the 
claimed disability may be related to active service such as to 
require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Diabetes Mellitus and Peripheral Neuropathy Claims

VA treatment records show diagnoses of diabetes mellitus and 
peripheral neuropathy.  Diabetes mellitus and peripheral 
neuropathy are among the conditions for which service connection 
can be presumed if the Veteran is found to have been exposed to 
herbicides.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Thus, the Board will first consider whether the 
evidence shows exposure to herbicides.

A showing of actual duty or visitation in the Republic of Vietnam 
is required to establish qualifying service in Vietnam.  The 
Veteran's participation in VA's Agent Orange Registry is not 
sufficient to prove exposure to herbicides.  However, exposure to 
herbicides is presumed for veterans who had active service in the 
Republic of Vietnam during the Vietnam Era (from January 9, 1962 
to May 7, 1975).  38 U.S.C.A. § 1116(f).  In this case, the 
Veteran's period of service encompasses several years during the 
Vietnam Era, therefore the question becomes whether he served in-
country within the Republic of Vietnam at that time.

The Veteran stated in his August 2007 notice of disagreement 
(NOD) that he served in Tan Son Nhut for over thirty days in 
February 1973 and that he later returned to the Republic of 
Vietnam to volunteer to assist in the recovery of a C5A Galaxy 
that had been shot down during Operation Babylift.  The Board 
takes judicial notice of the date of that crash: April 4, 1975.  

While the Veteran is competent to provide lay testimony regarding 
his whereabouts during his military service, the Board finds this 
account not credible.  Indeed, no service in the Republic of 
Vietnam is noted in the Veteran's service records.  Moreover, 
while he was awarded the Republic of Vietnam Gallantry Cross, the 
criteria for receipt of this award does not include being 
physically present in the Republic of Vietnam and therefore this 
award in and of itself cannot establish qualifying service in the 
Republic of Vietnam.  Likewise, while the Veteran has reported a 
history of service in the Republic of Vietnam to his health care 
providers, the inclusion of this history in the medical records 
does not constitute evidence of qualifying Vietnam service.  

The Veteran's military occupational specialty is listed on his 
DD-214 as Air Cargo Supervisor, which does not suggest regular 
movement between countries.  His performance reports from January 
1973 to March 1975 all refer to his work in the Philippines, 
without mention of any service in Vietnam.  Moreover, while the 
Veteran and his wife have argued that the Department of Defense 
(DOD) has misplaced his temporary duty (TDY) orders in the 
intervening thirty-five years, he himself signed a form in April 
1979, within four years of his claimed TDY service in Vietnam, 
that listed his only foreign service as being service in the 
Philippines from May 1973 to May 1975 and a TDY order for Germany 
in September 1972.  His signature on this form immediately 
followed the statement, "To the best of my knowledge, the 
information on this form is complete and correct as noted."  The 
Board finds that it is unlikely that both DOD would have 
misplaced any additional TDY orders within that four-year period, 
or that the Veteran would have signed a form with such omissions, 
so shortly after the service in question.  Thus, the Board finds 
that the Veteran's recent assertions that he served in the 
Republic of Vietnam are not credible.  

Furthermore, the Veteran has not submitted evidence of actual 
exposure to herbicides outside of the presumption.  Thus exposure 
to herbicides is not found and the presumption does not apply.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 
3.309, as here, the claims still can be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veteran is not precluded from establishing service connection 
with proof of actual direct causation).

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).

As noted above, the Veteran is currently diagnosed with diabetes 
mellitus and peripheral neuropathy.  Thus, the current disability 
requirement is satisfied.

The Veteran's service treatment records show no diagnosis of or 
treatment for diabetes mellitus or peripheral neuropathy.  
Likewise, as discussed above, exposure to herbicides has not been 
shown.  Therefore, the in-service occurrence or aggravation of a 
disease or injury requirement has not been satisfied.

Alternately, service connection can be established upon a finding 
of continuity of symptomatology.  38 C.F.R. § 3.303(b).  
According to his original October 2006 claim, the onset of these 
disabilities occurred in 1999.  According to his March 2007 
claim, these disorders began in 1995.  VA treatment records since 
June 2005 include various medical histories provided by the 
Veteran that give the initial diagnosis of diabetes mellitus 
private physicians as sometime between 1996 and 1998.  VA 
treatment records also note that the Veteran's right thigh 
paresthesias, which is the symptom of his neuropathy, had existed 
"for years" prior to VA treatment.  Despite the confusion 
regarding the onset of these disabilities, the earliest date 
given was fourteen years after the Veteran's separation from 
service.  Moreover, he failed to raise a claim for either 
disability until 2006, which suggests that he was not 
experiencing continuous symptoms dating back to separation from 
service in 1981.  For these reasons, continuity of symptomatology 
dating back to service is not shown for either diabetes mellitus 
or peripheral neuropathy.  

In sum, the preponderance of the evidence is against the claims 
of entitlement to service connection for diabetes mellitus and 
peripheral neuropathy.  The benefits sought on appeal are 
accordingly denied since there is no reasonable doubt to resolve 
in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



Benign Prostatic Hypertrophy Claim

As noted above, direct service connection requires competent and 
credible evidence of a current disability.  Davidson, 581 F.3d 
1313.  VA treatment records from June 2006 note benign prostatic 
hypertrophy.  Thus, the current disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records do not show a diagnosis or complaints 
of benign prostatic hypertrophy, or any other prostate condition.  
To the extent that he alleges this condition is related to 
herbicide exposure, no such exposure has been shown.  Therefore, 
the in-service occurrence requirement is not satisfied.

Alternately, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
In this case, the first medical evidence of a prostate condition 
is in the VA treatment records from 2005.  The Veteran, as a lay 
person, is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  According to the 
Veteran's March 2007 claim, this condition began in 1995, 
fourteen years after he left service.  Even assuming the 
credibility of the March 2007 claim form, continuity of 
symptomatology dating back to the Veteran's separation from 
service has not been established and, thus, service connection 
based on continuity of symptomatology is not warranted.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim of entitlement to service connection for benign 
prostatic hypertrophy.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany, 9 Vet. App. at 519.  For these 
reasons and bases, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and, thus, the appeal 
must be denied.



ORDER

Entitlement to service connection for diabetes mellitus, type II, 
is denied.

Entitlement to service connection for peripheral neuropathy is 
denied. 

Entitlement to service connection for benign prostatic 
hypertrophy is denied.


REMAND

With respect to the Veteran's GERD claim, it is determined that 
additional development is required.  It is noted that VA 
treatment records show a diagnosis of GERD in June 2005, during 
his first visit to a VA medical center.  Moreover, while the 
service treatment records fail to show a diagnosis or complaints 
of GERD, they do reflect treatment for gastroenteritis and 
gastritis in November 1971, February 1972, and February 1975.  In 
August 2007, the Veteran was afforded a VA examination to 
determine whether there was a causal relationship between his 
currently diagnosis GERD and the in-service gastrointestinal 
complaints and treatment.  The VA examiner concluded that the 
Veteran's GERD was not related to the gastroenteritis that he had 
during military service.  However, he offered no rationale in 
support of that conclusion.  Accordingly, the opinion is 
deficient and an addendum should be obtained to determine the 
basis for the examiner's conclusion.  



Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the 
examiner that conducted the August 2007 examination 
(if he is no longer available, then another comparably 
qualified examiner may respond in his place).  The 
examiner should clearly explain the basis for the 
conclusion that the Veteran's currently diagnosed GERD 
is not related to the in-service gastrointestinal 
complaints.  If the examiner finds that another 
physical examination of the Veteran is necessary in 
order to reply to this inquiry, then one should be 
arranged and all necessary tests should be conducted.  
The claims file should be reviewed in conjunction with 
any new examination, and an opinion should be offered 
as to whether it is at least as likely as not that any 
current gastrointestinal disability is causally 
related to the Veteran's service, to include the in-
service treatment for gastroenteritis and gastritis.

2.  Thereafter, readjudicate the issue on appeal. If 
the desired benefit is not granted, a supplemental 
statement of the case should be furnished to the 
Veteran and his representative. The appropriate time 
within which to respond should also be afforded to the 
Veteran. The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


